Citation Nr: 0401832	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, far advanced, inactive, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945 and from August 1949 to November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Thereafter, his 
claims file was returned to his local RO in Denver, Colorado.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned in October 
2003 and accepted such hearing in lieu of an in-person Travel 
Board hearing.  See 38 C.F.R. § 20.700(e).  A transcript of 
the hearing is associated with the claims file.


REMAND

The veteran claims that his service-connected pulmonary 
tuberculosis has increased in severity and, thus, the 30 
percent schedular rating presently in effect inadequately 
reflects the impairment associated with this disorder.  

Under Diagnostic Code 6721, which pertains to chronic far-
advanced pulmonary tuberculosis, a general rating formula for 
inactive pulmonary tuberculosis is applicable.  For inactive 
pulmonary tuberculosis entitled on August 19, 1968, an 
evaluation of 100 percent disabling is warranted for two 
years after the date of inactivity, following active 
tuberculosis that was clinically identified during service or 
subsequently.  Thereafter, for four years, or in any event, 
to six years after the date of activity, a 50 percent rating 
is warranted.  Thereafter, for five years, or to eleven years 
after the date of inactivity, a 30 percent rating is 
warranted.  Following far advanced lesions diagnosed at any 
time when the disease process was active a minimum 30 percent 
rating is provided.  Following moderately advanced lesions, 
provided there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc, a 20 percent rating is 
assigned.  Otherwise a noncompensable rating is provided.  
38 C.F.R. § 4.97, Diagnostic Code 6721-6724 (2003).

Note (2):  The graduated 50 percent and 30 percent ratings 
and the permanent 30 percent and 20 percent ratings for 
inactive PTB are not to be combined with ratings for other 
respiratory disabilities.

Alternatively, residuals of chronic, inactive pulmonary 
tuberculosis may be rated as restrictive lung disease 
(Diagnostic Codes 6840 through 6845), which provide:  FEV-1 
less than 40- percent for predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40- percent predicted, or; 
maximum exercise capacity less than 15ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy is rated as 
100 percent disabling.

FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40- 
to 55- percent, or DLCO (SB) of 40- to 55- percent predicted, 
or maximum oxygen consumption of 15 or 20 ml/kg/min (with 
cardiorespiratory limit) is rated as 60 percent disabling. 
FEV-1 of 56- to- 70 percent predicted, or; FEV-1/FVC of 56- 
to 70- percent, or DLCO (SB) of 56- to 65- percent predicted 
is rated as 30 percent disabling.  FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71- to 80- percent, or 
DLCO (SB) of 66- to 80- percent predicted is rated as 10 
percent disabling.  38 C.F.R. § 4.97, Diagnostic Codes 6840-
6845 (2003).

In this regard, it is noted that, although a pulmonary 
function test was conducted in conjunction with the most 
recent VA examination, dated in March 2002, the values 
required to evaluate the veteran's service-connected 
pulmonary tuberculosis under the schedular criteria for 
restrictive lung disease were not adequately identified.  

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).  In addition, the VCAA directs that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Accordingly, the Board finds that the 
veteran should be afforded another opportunity to undergo 
full pulmonary evaluation and testing.

The Board notes that, at his October 2003 personal hearing, 
the veteran testified that he is in receipt of treatment for 
pulmonary tuberculosis at the VA Medical Center in Denver, 
Colorado.  He further stated that he was scheduled to undergo 
examination and testing in November 2003 in connection with 
his increased symptoms.  Generally, VA medical records are 
held to be within the Secretary's control and are considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Accordingly, prior to affording the veteran 
a pulmonary examination, his treatment records from the 
Denver, Colorado, VA Medical Center should be obtained and 
associated with the claims file.  

Although the Board regrets the delay in appellate review, the 
Court has made it clear that failure to adequately show 
compliance with VCAA notice requirements and Board failure to 
enforce compliance with such notice requirements is 
remandable error.  Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the appellant is advised specifically of 
what he needs to establish his claim, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  The appellant should 
be afforded the requisite period of time 
to respond.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints referable to his pulmonary 
tuberculosis since February 2000.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The attention of the 
RO is specifically directed to any 
treatment reports available from the VA 
Medical Center in Denver, Colorado.

3.  After associating with the claims 
file all additional records received, the 
veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature, extent, 
and manifestations of his pulmonary 
tuberculosis.  The entire claims file as 
well as a complete copy of this REMAND 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All indicated testing, to 
include pulmonary function testing, 
should be completed.  The examiner should 
determine the results of the testing with 
regard to his FEV-1, FEV-1/FVC, and DLCO 
(SB), his maximum oxygen consumption, 
whether he has cor pulmonale, whether he 
has right ventricular hypertrophy, 
whether he has pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), whether he has 
episode(s) of acute respiratory failure, 
or whether the veteran requires 
outpatient oxygen.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten examination report.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





_______________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




